Citation Nr: 0432728	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  99-18 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral knee and 
hip disabilities claim as secondary to service connected 
shell fragment wounds of the right leg and foot.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of shell fragment wounds to 
the right leg and posterior portion of the right foot with 
retained foreign body, involving Muscle Group XI.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1998 decision by the RO which, 
in part, granted service connection for PTSD and assigned a 
10 percent evaluation, effective from September 19, 1997, and 
denied an increased rating for the shell fragment wound to 
the right leg and foot.  By rating action in July 2001, the 
RO assigned an increased rating to 50 percent for PTSD, 
effective from September 29, 1999.  

The issues of entitlement to service connection for bilateral 
knee and hip disabilities claim as secondary to service 
connected shell fragment wounds of the right leg and foot are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Effective from September 19, 1997, to September 28, 1999, 
the veteran's PTSD is shown to result in occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  

3.  Effective September 29, 1999, the veteran's PTSD is shown 
to cause occupational and social impairment with reduced 
reliability and productivity so as to result in difficulty in 
establishing and maintaining effective work and social 
relationship; PTSD does not result in an inability to 
establish and maintain effective relationships.  

4.  The residuals of shell fragment wounds to the right lower 
extremity are manifested by pain, normal muscle strength, 
multiple retained metallic fragments, and no objective 
evidence functional limitation; the residuals are productive 
of not more than moderate disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for PTSD for the period from September 19, 1997, to 
September 28, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.126, 4.130, Part 4, including Diagnostic 
Codes 9440-9411 (2004).  

2.  The criteria for an initial rating in excess of 50 
percent for PTSD beginning September 29, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.126, 4.130, Part 
4, including Diagnostic Codes 9440-9411 (2004).  

3.  The criteria for an increase in the 10 percent evaluation 
assigned for residuals of shell fragment wounds to the right 
leg and posterior portion of the right foot with retained 
foreign body, involving Muscle Group XI are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.73, Part 4, 
including Diagnostic Code 5311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

A claim, in part, for service connection for PTSD and an 
increased rating for residuals of a shell fragment wound to 
the right leg and foot was received in September 1997.  In 
this case, the Board concludes that information and 
discussions as contained in the March 1998 and July 2001 
rating decisions, the August 1999 statement of the case, the 
July 2001 and January 2004 supplemental statements of the 
case (SSOC), and the letters sent to the veteran in September 
2001, October 2002, and January 2004 have provided him with 
sufficient information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award ratings in excess of 50 and 10 
percent for his PTSD and right leg and foot disabilities, 
respectively.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The service medical records show that the veteran sustained 
multiple shell fragment wounds to his right leg and foot from 
a grenade explosion during combat in Vietnam in February 
1968.  He was treated aboard the USS Sanctuary immediately 
post-injury and was transferred to a General Hospital with a 
rather uneventful convalescence.  The veteran's wounds healed 
without complication except for his right ankle wound where 
he continued to have pain.  In April 1968, he underwent 
excision of a large metallic fragment anterior and inferior 
to the medial malleolus which appeared to be infringing on 
the ankle joint.  Post-operatively, the veteran responded 
well and experienced minimal discomfort.  His wounds healed 
without further complication and he was discharged back to 
duty in May 1968.  

His separation examination in March 1969 was essentially 
normal except for multiple scars on both legs and buttock.  

When examined by VA in January 1972, there were three 
kelodial scars anteriorly and one scar posteriorly on the 
right lower leg, and one small scar on the right ankle.  X-
ray studies showed no evidence of fibula or tibia fracture.  
There were several minute foreign body shadows in the soft 
tissue of the right leg and one small body in the lower 
posterior portion of the right foot, just below the os 
calcis.  

By rating action in February 1972, service connection was 
established, in part, for residuals of shell fragment wound 
to the right leg and posterior portion of the right foot with 
retained foreign bodies and scars, involving Muscle Group 
(MG) XI, and a non compensable evaluation assigned, effective 
from December 28, 1971.  By rating action in February 1995, 
the RO assigned an increased rating to 10 percent; effective 
from December 13, 1994.  That rating remained in effect when 
the veteran's claim for an increased rating and service 
connection for PTSD was received in September 1997.  

On VA scar examination in December 1997, there was a 4.5-cm 
into a 1-cm scar on the medial aspect of the right leg, a 5-
cm into a 3-cm deep scar on the anteromedial aspect of the 
right leg, a 1.5-cm into a 2-cm deep, adherent scar on the 
right lower leg.  The scars were well-healed and not 
depressed, adherent or tender.  There was no significant 
tissue loss, inflammation, edema, or keloid formation, and no 
functional impairment due to the scars.  X-ray studies showed 
metallic foreign bodies in the right leg posteriorly to the 
tibia, the Achilles tendon and soft tissues, and in the soft 
tissues inferior to the calcaneous.  

On VA neurological examination in December 1997, the veteran 
reported occasional numbness and tingling in different 
regions of his lower extremities, mostly on the left side.  
Strength in the right lower extremity was 4+/5 diffusely with 
some general pain limitation.  Sensation was intact and 
coordination and gait were normal in the right lower 
extremity.  The diagnoses included soft tissue injuries to 
the posterior calves without neurological impairment.  

On VA joint examination, the veteran complained of occasional 
right ankle pain.  On examination, there was no redness, 
edema, or effusion in the right ankle.  His gait was stable 
and he could squat fully.  Dorsiflexion was 0 to 10 degrees 
and plantar flexion was from 0 to 45 degrees.  Supination and 
pronation was full.  The diagnoses included possible 
degenerative disease in the right ankle.  

On VA psychiatric examination in December 1997, the veteran 
reported flashbacks, nightmares, sleep disturbance, and 
avoidance of movies and other stimuli reminding him of 
Vietnam for the past 25 years.  He never sought psychiatric 
counseling for his symptoms and said that he drank a pint of 
whiskey daily to alleviate his symptoms.  He reported that 
being violent when drunk but said that he never got physical 
with his wife.  He received his first DWI about two weeks 
earlier and had refrained from drinking since then.  It was 
reported that the veteran had been employed as a steel worker 
for 27 years, and had a good work record.  On mental status 
examination, the veteran maintained good eye contact and his 
speech was normal until he talked about his Vietnam 
experiences.  He became extremely emotional and crying when 
describing his combat experiences.  His thought content was 
normal, mood was depressed, and his affect was blunted.  He 
described hypervigilance, sleep disturbance, and anger 
outburst.  He denied suicidal or homicidal ideations and had 
good judgment and insight to his problems.  Cognitively, he 
seemed intact.  The diagnosis was PTSD.  The Global 
Assessment of Functioning (GAF) score was 80.  It was opined 
that he had mild functional impairment and good job 
functioning.

A letter from a VA physician in September 1999 indicated that 
the veteran experienced increased PTSD symptoms since he 
stopped drinking more than a year earlier.  The veteran 
reported frequent intrusive thoughts and recollections of 
Vietnam, flashbacks, nightmares, and hypervigilance.  The 
diagnoses included PTSD and major depressive disorder.  The 
Global Assessment of Functioning (GAF) score was 50.  

On VA scar examination in November 2000, the examiner noted 
that the veteran reported increased muscle pain from all of 
his shell fragment scars since the last examination in 
December 1997.  The description of the scars on the right 
lower leg and foot were unchanged.  The scars on the right 
leg were mobile, but not tender, and the right ankle scar was 
mobile and tender.  

VA examination of the right foot in November 2000 showed full 
range of motion in the right ankle with no edema, 
instability, weakness, or tenderness.  His gait was stable 
and there was no evidence of any function limitation on 
standing or walking.  Standing was stable, squatting, 
supination and pronation were full, and the veteran could 
heel and toe walk without difficulty.  The examiner noted 
that x-ray studies in January 1998 showed two small metallic 
fragments on the right side behind the Achilles tendon and 
inferior aspect of the heel.  The diagnoses included shrapnel 
wound of the right ankle with retained foreign bodies and 
right Achilles peri-tendonitis, mild.  

On VA psychiatric examination in December 2000, the veteran 
reported that he had been sober since 1997, when he was last 
evaluated by VA, but that his symptoms had worsened since 
then.  He denied any history of in-patient care, no suicide 
attempts, and no psychosis.  He reported nightmares about 
once a week and startle response to any loud or unexpected 
noises.  He described poor concentration, avoidance of 
crowds, sleep difficulty, irritability and explosive anger 
outbursts toward his wife and daughter, but said that his 
anger had improved since starting on medications.  His 
father-in-law died in an automobile accident in [redacted], and he 
had become more anxious since then and started drinking 
again.  The veteran had been working toward a master's degree 
until the death of his father-in-law, but had difficulty 
concentrating since then.  He continued to work in 
construction and had missed only a few days due to unrelated 
medical problems.  He enjoyed leisure activities such as 
spending time with his wife at home, listening to music, 
watching TV, and visiting with his daughter when she came 
home from [redacted] School.  Since the family death, he worried 
more about his daughter and had become more irritable.  He 
preferred to be alone with his wife and avoided neighbors or 
previous friends.  

On mental status examination, the veteran was well-developed 
and well-nourished.  He appeared slightly vigilant, uneasy, 
but made good eye contact.  There was no psychomotor 
retardation or agitation.  His speech was normal in rate, 
volume, and prosody.  His mood was anxious and uncomfortable 
during a discussion of his service and PTSD symptoms, and sad 
when discussing his poor concentration and decreased 
motivation for school.  His affect was slightly constricted 
and his thoughts were linear and goal directed with no formal 
thought disorder.  He denied any auditory or visual 
hallucinations or paranoia.  There were no suicidal or 
homicidal ideations, although he admitted to very angry 
feelings towards a friend who had betrayed him in a work 
situation and giving his job to someone else.  He also 
described anger at a neighbor.  The veteran reported becoming 
snappy and irritable when he missed an occasional medication 
dosage.  He was alert and well-oriented with some 
concentration deficit.  He was able to recall three out of 
three objects spontaneously, and his abstraction for proverbs 
was intact.  His insight was good and his judgment and 
impulse control were fair.  The diagnoses included PTSD, 
prolonged and active, alcohol dependence, and substance 
induced mood disorder.  The GAF score for PTSD was 45; for 
alcohol dependence 50, and for substance induced mood 
disorder, 60.  The examiner commented that the veteran's 
symptoms had worsened since [redacted] following a family death and 
worrying about his daughter's eating disorder.  His drinking 
had increased and he had poor concentration and motivation to 
continue in school.  He continued to function well at work, 
but had the potential for much more and was limited by his 
PTSD symptoms and alcohol abuse.  

On VA muscle examination in September 2001, the veteran 
complained of pain in various muscles affected by the shell 
fragment wounds, including the right ankle, but more so on 
the left sided injuries.  The examiner indicated that there 
was no evidence of any functional impairment due to pain, or 
on motion of the right leg or ankle, and that his muscle pain 
did not interfere with his daily activities.  The scars were 
not sensitive or tender, and range of motion of the right 
ankle was full.  Right calf muscle strength was 5/5, with 
evidence of mild atrophy.  The diagnoses included residuals 
of shrapnel wounds to the right leg and ankle with retained 
foreign bodies.  

When examined by VA in September 2003, the examiner noted 
that he had reviewed the claims file and had examined the 
veteran on several occasions previously.  The veteran's 
complaints involved primarily his left side and he made no 
specific complaints regarding his right leg or right 
foot/ankle.  On examination, there was a palpable superficial 
shrapnel in the right ankle area.  There was no evidence of 
fatigue or instability in the right leg or ankle, and no 
functional loss of use.  The remainder of findings was 
essentially the same as on the earlier examinations.  The 
diagnoses included shell fragments in the posterior aspect of 
the right leg and right ankle, involving Muscle Group 11.  

VA outpatient records show that the veteran was seen on 
numerous occasions for various maladies from 1997 to the 
present.  An outpatient note in March 2003 indicated that the 
veteran was doing relatively fine, but felt stressed by his 
mother's illness.  He reported improved mood and sleep with 
medications, but sometimes felt sedated in the morning and 
did not want to increase his dosage.  He was working full-
time.  His mood was anxious, but not depressed or hopeless.  
He denied any suicidal or homicidal ideations, and there were 
no psychotic symptoms.  In June 2003, the veteran discussed 
the death of his mother a few months earlier.  He was sad but 
his predominant mood was anger toward his sister.  The 
veteran felt that his sister's alcohol and drug addiction 
compromised the last few years of his mother's life.  He 
reported that he had "curbed" his drinking considerably, 
but continued to drink daily.  He reported improved mood and 
sleep with medications.  He continued to work full-time and 
remained engaged in work, reading, and other activities.  He 
was somewhat sad and angry, but not depressed or hopeless.  
There were no suicidal or homicidal ideations, and no 
evidence of psychotic symptoms.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

At the time of an initial rating, separate ratings can be 
assigned for separate periods based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004)

Post-Traumatic Stress Disorder - Law and Regulations

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is merited. 

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is 
assigned.

With occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationship, a 50 
percent rating is awarded. 

Where symptoms result in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned. 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication 
require the assignment of a 10 percent rating. 

Increased rating for PTSD from
September 19, 1997, to September 28, 1999

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods based on the facts found.  

In the instant case, the evidentiary record shows that the 
veteran was evaluated by VA twice and was seen on an 
outpatient basis on several occasions during the pendency of 
this appeal.  The initial VA examination in December 1997 was 
conducted for the specific purpose of determining if the 
veteran had PTSD related to service.  On mental status 
examination, he maintained good eye contact. He was employed 
as a steel worker, and had worked for 27 years.  He had a 
good work record.  The examiner opined that the veteran had 
only mild social impairment, and that he had good job 
functioning.

Clearly, the evidence does not support a rating greater than 
10 percent from September 19, 1997 to September 28, 1999, as 
the examiner could find no more than mild occupational and 
social impairment.  A higher rating is not merited for that 
period.   

Increased rating for PTSD from September 29, 1999

At this point, the Board notes that the RO initially assigned 
a 10 percent evaluation for PTSD from the date of receipt of 
his claim, September 19, 1997, and an increased rating to 50 
percent effective from September 29, 1999, the date of a VA 
treatment record indicating an increase in his disability.  

Thus, the material question at issue is whether, beginning 
September 29, 1999, the veteran has sufficient occupational 
and social impairment to disrupt his performance of 
occupational tasks to the extent set forth in the rating 
criteria for an evaluation in excess of the 50 percent 
currently assigned.  38 C.F.R. § 4.130 (2004).  It must be 
remembered that disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  The percentage ratings are intended, as far as 
practicably can be determined, to compensate the average 
impairment of earning capacity resulting from such disorder 
in civilian occupations.  38 C.F.R. § 4.1 (2004).  

In a letter dated September 29, 1999, a VA psychiatrist 
opined that the veteran was considerable disabled with regard 
to social and industrial adaptability.  Thus the basis for 
the 50 percent rating. 

The veteran's principal symptomatology includes anger 
control, difficulty sleeping, hypervigilance, and nightmares.  
Despite these problems, he has been employed full time as a 
construction iron worker for many years without any reported 
lost time at work because of his PTSD symptoms.  The VA 
examination reports and outpatient records show that the 
veteran dealt with his psychiatric problems for many years 
without treatment or counseling.  On recent psychiatric 
examination, the veteran's mood was anxious and his affect 
slightly constricted.  However, there was no major disorder 
of speech, and his thought processes were goal-directed, 
rational, and coherent.  His eye contact was good, he 
displayed no obsessional rituals, and he could function 
independently, appropriately, and effectively.  There was no 
evidence of any psychotic process.  More recent VA outpatient 
records showed that while he started drinking again, he 
reported that his symptoms were improved with his medications 
and that he continued to work full-time.  

The veteran has not displayed any of the symptoms required 
for an evaluation in excess of 50 percent since September 29, 
1999.  The Board is cognizant of the GAF score of 45 on the 
most recent VA psychiatric examination in December 2000.  
However, the examiner's score of 45, which contemplates a 
level of impairment of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job), 
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV), was not 
supported by any clinical findings in the examination report. 

In the Board's opinion, the clinical findings do not support 
a finding that the veteran has demonstrated any of the 
clinical findings necessary for a rating in excess of 50 
percent.  Accordingly, the Board concludes that the GAF 
scores assigned during this period do not reflect the actual 
degree of impairment due to PTSD, based on the criteria in 
DSM-IV.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no more, from September 29, 1999.  

The evidence of record does not show that the veteran's 
symptomatology is reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  

SFW of the Right Leg & Foot

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.  

Residuals of shell fragment wounds are evaluated on the basis 
of the following factors: The velocity, trajectory and size 
of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective clinical findings.  All such evidence 
serves to define slight, moderate, moderately severe, and 
severe muscle injuries due to gunshot wounds or other trauma.  
38 C.F.R. § 4.56.  

Diagnostic Code 5311 for injury to Muscle Group XI provides 
rating criteria for propulsion and plantar flexion of the 
foot, involving stabilization of the arch (2, 3); flexion of 
the toes (4, 5); flexion of the knee (6).  Posterior and 
lateral crural muscles, and muscles of the calf: (1) triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) popliteus; (8) 
plantaris.  A 30 percent rating applies if the disability to 
the dominant extremity is severe, a 20 percent rating applies 
if the disability is moderately severe, a 10 percent rating 
applies if the disability is moderate, and a noncompensable 
rating applies if the disability is slight.  38 C.F.R. 
§ 4.73.  

The service medical records do not show that the initial 
injury involved a through and through or deep penetrating 
wound, prolonged infection, sloughing of soft parts or 
intramuscular scarring.  There was no evidence of a loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles, strength, or endurance compared to the sound side.  
Thus, the competent medical evidence does not show muscle 
damage consistent with criteria that is indicative of 
moderately severe or severe muscle damage.  

Recent examinations have revealed no evidence of any 
significant residual muscle injury.  Although the veteran was 
noted to have muscle pain in the right ankle, there was no 
evidence of atrophy, impairment of coordination, uncertainty 
of movement, or reflex or sensory impairment found on any of 
the VA examinations conducted during the pendency of this 
appeal.  Furthermore, there was no actual or functional 
limitation of motion in the right leg or ankle.  The 
examiners specifically noted that his right ankle pain did 
not affect any of on his daily activities.  

Accordingly, the Board must conclude that the veteran's 
injury is not manifested by the objective findings necessary 
for an increased evaluation under the provisions of § 4.56 or 
the criteria of DC 5311.  

Lastly, the Board notes that while the examiner noted that 
there was tenderness in the muscles of the right leg and 
foot/ankle, the scars were not found to be tender or painful.  
Thus, a separate rating for painful scars is not warranted.  


ORDER

Entitlement to an initial schedular evaluation greater than 
10 percent from September 19, 1997, to September 28, 1999, is 
denied.  

Entitlement to an initial schedular evaluation greater than 
50 percent from September 29, 1999, is denied.  

An increased rating for residuals of a shell fragment wound 
to the right leg and posterior portion of the right foot with 
retained foreign body, involving Muscle Group XI is denied.  



REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

A rating action in March 1998 denied the veteran entitlement 
to service connection for a bilateral knee disorder, and a 
bilateral hip disorder, secondary to service-connected 
disabilities.  The RO determined that the claim was not well-
grounded.  The veteran filed a notice of disagreement with 
that action.  In such situations, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
should remand the matter to the RO for the issuance of a 
Statement of the Case. See Manlincon v. West, 12 Vet. App. 
239, 240-41 (1999).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review. Accordingly, the claim is REMANDED to the 
RO for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied. See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
they should be given the opportunity to 
respond.

2. The RO should furnish the veteran with 
a statement of the case (SOC) addressing 
the issues of entitlement to service 
connection for bilateral knee and hip 
disabilities claim as secondary to 
service connected shell fragment wounds 
of the right leg and foot. The RO should 
assure that the veteran is given notice 
of all steps required to appeal that 
issue, as outlined under 38 U.S.C.A. § 
7105 (West 2002). The SOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. The veteran must be given an 
opportunity to complete the steps 
necessary to complete the appeal. If 
there is no substantive appeal submitted, 
the appeal is not completed and the issue 
should not be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



